On Petition for Rehearing.
The plaintiff in error has filed an earnest petition for a rehearing and we have carefully considered it.
The petition complains of the finding that Mrs. Dean told the plaintiff and his family that in fumigating the house the Orkin Company was going to use a gas that would kill anything that had blood in it. We think Mrs. Dean's testimony warranted this finding, but in view of the plaintiff's testimony that he was not told, and did not know, that a poisonous gas would be used, and that he *Page 290 
thought that creosote or sulphur would be used (although nothing was said to warrant this conclusion), we give him the benefit of the finding that he did not know that a deadly gas was to be used. It is our purpose to state the facts in the light most favorable to his contention.
We do not think, however, that this is a determinative fact in the case. It is undisputed that Mrs. Dean told the plaintiff and his family that the Orkin Company was going to fumigate the house, and that they would have to vacate the premises for at least 24 hours, and that they turned the place over to the Orkin Company for that time; they were advised that a gas which would kill bed bugs was going to be used; and the plaintiff and his wife told their son not to come home for his lunch that day, and gave him the money with which to buy his lunch at school. Under these facts we are forced to the conclusion that the boy had no right to enter the house, and that his own disobedient act in doing so was the immediate cause of his death. He had been warned to remain away, and in returning to the place and entering the house he was a trespasser, and the Orkin Company owed him only the duty which it owed to a trespasser, viz., not to willfully injure him.
The case presented is a most unfortunate one, and one which appeals greatly to the sympathy of the court, but we cannot be moved by this consideration. The petition for a rehearing presents no question which was not considered on the former hearing, and we find nothing in the additional cases cited to cause us to alter our conclusion reached on our former consideration of the case. The petition must therefore be denied.
Senter and Anderson, JJ., concur.